[J-12-2020]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

   SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


 MICHAEL WILLIAM WOODFORD AND                  :   No. 65 MAP 2019
 OPTIONS INSURANCE AGENCY,                     :
                                               :   Appeal from the Order of the
                     Appellants                :   Commonwealth Court at No. 1005
                                               :   CD 2018 dated January 4, 2019,
                                               :   Reconsideration Denied February
              v.                               :   15, 2019, Affirming in Part and
                                               :   Reversing in Part the Decision of the
                                               :   PA Insurance Department at No.
 COMMONWEALTH OF PENNSYLVANIA                  :   SC16-11-001 dated June 21, 2018.
 INSURANCE DEPARTMENT,                         :
                                               :   ARGUED: March 11, 2020
                     Appellee                  :


                                       OPINION

JUSTICE DOUGHERTY                                      DECIDED: December 22, 2020
      We granted discretionary review to consider, as a matter of first impression,

whether Section 310.74(a) of the Insurance Department Act of 1921 (the Act), 40 P.S.

§§1-326.7, prohibits a licensed insurance producer from charging fees in addition to

commissions in non-commercial, i.e. personal, insurance transactions.

                                    I. Background

      Appellant Options Insurance Agency is owned by appellant Michael Woodford and

both are licensed insurance producers that facilitate motor vehicle insurance contracts

between insurance consumers and insurance carriers.            Adjudication and Order,

6/21/2018 at ¶¶1-5, 8; see 40 P.S. §310.1 (insurance producer is a “person that sells,

solicits or negotiates contracts of insurance”). In June 2015, the Pennsylvania Insurance

Department (the Department) began investigating appellants following a market conduct
examination of a different insurance agency, and receipt of a consumer complaint

concerning appellants’ fee practices. During its investigation, the Department discovered

that, between March 2011 and October 2015, appellants charged a non-refundable $60-

$70 fee to customers seeking to purchase personal insurance products.1 Id. at ¶6. These

fees were collected from the customers before appellants prepared the insurance policy

applications. Id. at ¶7. One consumer complaint indicated appellants kept an “un-

refundable broker application fee” when the consumer declined to buy a policy. N.T.,

11/15/2017 at 300-01, 309. The Department’s investigation also revealed appellants paid

a “one-time” $50 referral fee to car dealership sales personnel when they referred their

customers in need of insurance. Adjudication and Order, 6/21/2018 at ¶¶9-10.

       The Department concluded appellants’ fee practices included improper fees

charged to consumers “for the completion of an application for a contract of insurance”

and prohibited referral payments to the car dealerships. See 40 P.S. §310.74(b) (“no

insurance producer shall charge a fee for the completion of an application for a contract

of insurance”); §310.72(b)(2) (authorizing payment of certain limited referral fees).2

Accordingly, on November 2, 2016, the Department filed an Order to Show Cause with

the Insurance Commissioner (the Commissioner) alleging appellants violated the Act

when they paid referral fees to non-licensed individuals contingent on the sale of


1 Neither the Act nor the parties provide specific definitions of “personal” insurance, but it
is apparent in this case that the subject personal insurance transactions involved
individual drivers who sought insurance for their personal vehicles, rather than business
consumers seeking insurance for a commercial vehicle.
2 Section 310.72(b)(2) of the Act allows producers to pay: “a fee to a person that is not a
licensee for referring to a licensee persons that are interested in purchasing insurance if
the referring person does not discuss specific terms and conditions of a contract of
insurance and, in the case of referrals for insurance that is primarily for personal, family
or household use, the referring person receives no more than a one-time, nominal fee of
a fixed dollar amount for each referral that does not depend on whether the referral results
in a sale.” 40 P.S. §310.72(b)(2).

                                       [J-12-2020] - 2
insurance, charged consumers a fee for completing insurance applications, and

demonstrated unworthiness of licensure, acted unfairly and used fraudulent practices.

Order to Show Cause, 11/2/2016, ¶¶10-29; see 40 P.S. § 310.11(20) (relating to general

lack of fitness, competency or reliability); §310.11(7) (prohibiting fraudulent, coercive or

dishonest practices); §310.11(6) (prohibiting “unfair insurance practice or fraud”). The

Department requested that the Commissioner revoke appellants’ insurance producer

licenses, bar them from future licensure, or from applying to renew any license previously

held in this Commonwealth, impose a civil penalty of $5,000 per violation, order

appellants to cease and desist from violating the Act, order restitution for each of the

illegal fees charged to insurance consumers, and impose any other conditions deemed

appropriate, including supervision for a minimum five-year period should appellants

become relicensed. Id., citing 40 P.S. §310.91(d) (penalty provision).

       In an Answer and New Matter, appellants admitted they paid referral fees to

automobile dealerships and charged “broker fees” to their customers, but maintained

those fees did not violate the Act. Appellants also filed a Motion to Dismiss the Order to

Show Cause, and provided an affidavit from Michael Woodford as evidentiary support.

Woodford averred, with respect to fees paid to car dealerships, to his knowledge none of

the salesmen ever “discuss specific terms or conditions of any insurance policy[,]” and

appellants pay the referral fee “irrespective of whether a sale is consummated[.]” Affidavit

of Michael William Woodford, 12/2/2016 at ¶¶8-10. Woodford further stated in his affidavit

that appellants “charge[d] customers a broker’s fee, which is also perfectly common

throughout the Commonwealth[;]” the “fee is always fully disclosed in writing to and signed

off on by all of our consumers, and rightfully earned for valuable insurance services

rendered by Options[,]” specifically because appellants “work[ ] to identify carriers to best

serve its customers’ automobile insurance needs based on the individual circumstances




                                      [J-12-2020] - 3
presented with each account[;]” and that the fee “has nothing to do with the preparation

or completion of any application for auto insurance[,] in fact, that task is handled by the

insurance carriers that ultimately write the business.” Id. at ¶¶12-14.

                   A. The Insurance Commissioner’s Adjudication

       Efforts to resolve the dispute amicably failed and, during a February 16, 2017

prehearing conference, the parties agreed to treat appellants’ Motion to Dismiss as a

Motion for Summary Judgment. On April 11, 2017, the Department finally filed an Answer

to appellants’ December 2016 Motion to Dismiss, supported by three affidavits from

automobile dealer sales representatives who asserted appellants paid them improper

referral fees. Appellants filed a Motion to Strike the Department’s Answer as untimely.

Following oral argument, the Commissioner granted appellants’ Motion to Strike but

denied summary judgment in their favor. The Commissioner reasoned appellants’ motion

was supported only by Woodford’s affidavit and although his averments about the fees

were uncontradicted, an evidentiary hearing was necessary to test the affiant’s credibility.

See Order Denying Motion for Summary Judgment, 7/31/2017 at 11, citing Borough of

Nanty-Glo v. American Surety Co. of New York, 163 A. 523 (Pa. 1932).

       Prior to the hearing before the Commissioner, the Department amended its Order

to Show Cause to include an allegation that the $60-$70 fees appellants charged

consumers in non-commercial personal insurance transactions also violated Section

310.74(a) which permits a “fee in addition to a commission” only in commercial

transactions.3 See Amendment to Order to Show Cause, 8/25/17 at 2. In response,

appellants again admitted charging what they deemed “broker” fees, but asserted they

3 Section 310.74(a) of the Act specifically provides: “A licensee may charge a fee in
addition to a commission to a person for the sale, solicitation or negotiation of a contract
of insurance for commercial business. The fee charged by the licensee shall be disclosed
in advance in writing to the person and shall be reasonable in relationship to the services
provided.” 40 P.S. §310.74(a).



                                      [J-12-2020] - 4
were permissible in this context because Section 310.74(a) does not expressly prohibit a

“fee in addition to a commission” in personal insurance transactions.4

       At the hearing, the Department’s special investigator Michael Fissel testified

appellants violated the Act because “the Department does not allow any fees to be

charged in the context of personal insurance.” N.T., 11/15/2017 at 302. He explained

the Department had previously investigated agencies for charging “fee[s] in addition to [ ]

commission[s]” in personal insurance transactions and it was currently investigating three

to six others. Id. at 324, 348. The Department also presented Kelly Krakowski, chief of

market conduct, property and casualty division, who testified the Department consistently

maintained its position that “fee[s] in addition to [ ] commission[s]” in personal insurance

transactions violated the Act. Id. at 428-29. Krakowski admitted she was unaware

whether the Department ever issued guidance about this interpretation.5 Id. at 442. She

further testified the Department was concerned about additional fees in personal

insurance transactions because automobile insurance is compulsory and consumers

could thus be unfairly forced to pay higher fees. Id. at 428-29.

       Finally, appellant Woodford testified, admitting he had previously lied to

investigators about paying referral fees to the automobile dealers, because he did not

4  Appellants have never claimed the additional fee was a permissible “commission” —
that term refers to payments made by insurance companies or licensed producers to other
licensees and is clearly not at issue here. See 40 P.S. §310.72(a) (“An insurance entity
may pay a commission, brokerage fee, service fee or other compensation to a licensee
for selling, soliciting or negotiating a contract of insurance. A licensee may pay a
commission, brokerage fee, service fee or other compensation to a licensee for selling,
soliciting or negotiating a contract of insurance.”).
5 Lambros Economides, General Counsel for Capitol Insurance, testified he wrote a letter
following the Department’s market conduct examination into Capitol and sent it to all of
Capitol’s insurance agents — including appellants — warning them generally against
charging consumers additional fees, especially when those fees were not properly
disclosed. N.T., 11/15/17 at 268-75. The Commissioner concluded the Department
“approved” this letter as consistent with its position on additional fees. Adjudication and
Order, 6/21/2018 at 21.

                                      [J-12-2020] - 5
want the Department’s investigator “to go kick down doors flashing his badge[.]” Id. at

488-89, 498-99. Woodford otherwise testified consistent with his affidavit and reiterated

that the non-refundable fees charged to his customers were “broker fees” rather than

prohibited application fees. Id. at 480-86, 490-93, 503-10, 518.

      In post-hearing briefing, the Department took the position that, since Section

310.74(a) expressly allows producers to charge fees in the commercial insurance context,

it clearly, by omission, precludes those fees in the non-commercial insurance context.

Department’s Brief at Adjudication at 16-17, citing 40 P.S. §310.74(a). Even if the statute

were deemed ambiguous, however, the Department asserted its interpretation

effectuated the intent of the General Assembly — “to protect insurance consumers from

unscrupulous acts of insurance producers and licensees” charging fees in addition to a

commission. Id. at 19 (internal quotations and citation omitted). The Department also

argued its interpretation is based on the presumption the General Assembly intends to

favor the public interest — by protecting consumers from unlimited fees — over the private

pecuniary interest of insurance producers. Id. at 20, citing 1 Pa.C.S. §1922(5). The

Department emphasized appellants’ interpretation would result in the absurd result,

contrary to statutory construction principles set forth in 1 Pa.C.S. §1922(1), of placing

personal insurance transactions in the same category as commercial transactions despite

the fact personal insurance consumers are less sophisticated than commercial

consumers and deserve more protections. Id. at 21-22 & n.5, citing, e.g., 25 Pa. Bull. 35

(Sept. 2, 1995) (Insurance Department bulletin announcing “Deregulation of Commercial

Lines Property and Casualty Forms”).       The Department further claimed appellants’

reading conflicts with Section 310.71(b) of the Act, which allows broker fees only when a

producer acts as a broker and does not receive commissions. Id. at 22-23. Finally, the

Department maintained the Commissioner should defer to its interpretation. Id. at 24-25.




                                     [J-12-2020] - 6
       Appellants argued the Act does not explicitly prohibit fees in addition to

commissions, such as its claimed “broker fee,” in personal insurance transactions.

Appellants’ Brief at Adjudication at 42-43. Appellants claimed Section 310.74(a) is a

penal provision because its violation subjects them to fines and the possible revocation

or suspension of their license, and thus must be strictly construed against the

Department. Id. at 43, citing 1 Pa.C.S. §1928(b)(1). Additionally, appellants asserted the

Department’s interpretation should not be afforded deference. Id. at 45-46.

       The Commissioner first observed Section 310.74(a), which allows producers to

charge fees “in addition to a commission” in commercial transactions, is ambiguous with

respect to non-commercial transactions because it is subject to two reasonable

interpretations as evidenced by the current dispute and the numerous investigations of

other producers for charging fees like those charged by appellants. Adjudication and

Order, 6/21/2018 at 18-19. The Commissioner considered the statute to be penal — and

thus subject to strict construction — because violators are subject to fines and suspension

or revocation of producer licenses.      Id. at 21.6    The Commissioner concluded that

“[c]ollecting additional fees for personal insurance transactions, other than legitimate

broker fees that comply with [Section] 310.71(b), is prohibited by [Section] 310.74(a).” Id.

at 26. The Commissioner explained the Department’s interpretation was entitled to

deference because its “interpretation of the statute is reasonable and constitutes a valid

protection of insureds against unlimited and undefined fees in the personal insurance

business.” Id. Ultimately, the Commissioner declined to penalize appellants for their past

conduct that violated Section 310.74(a), emphasizing the statute was unclear and the


6 The Commissioner relied on the Commonwealth Court’s decision in Snyder Bros., Inc.
v. Pa. PUC., 157 A.3d 1018, 1029 (Pa. Cmwlth. 2017) (en banc), for the proposition that
a statute is penal when it results in civil penalties. This Court later reversed, holding the
penalty provisions at issue in that case were simply intended to enforce remedial
measures. Snyder Bros., Inc. v. Pa. PUC, 198 A.3d 1056, 1075 n.21 (Pa. 2018).

                                      [J-12-2020] - 7
Department had not provided clear notice of its interpretation, but the court imposed a

cease and desist order applicable to future conduct. Id. at 21-22. In addition, the

Commissioner imposed penalties for violations of other provisions of the Act, basing her

decision in part on Woodford’s lack of credibility.7

                         B. The Commonwealth Court Appeal

       Appellants filed a petition for review in the Commonwealth Court challenging both

the Commissioner’s order denying summary judgment and the Adjudication and Order

ruling appellants violated Section 310.74(a) by charging fees in addition to commissions

in non-commercial, personal insurance transactions. Woodford v. Pa. Ins. Dep’t, 201

A.3d 899, 902 (Pa. Cmwlth. 2019). Appellants first argued the Commissioner erred when

she denied summary judgment as the Department failed to timely answer the motion and

thus did not identify any genuine issue of material fact. Id. at 903. The Department

responded that the Commissioner was required to deny the motion for summary judgment

because Woodford’s affidavit was the only evidence in support of the motion. Id., citing

Nanty-Glo, 163 A. at 524 (court erred in granting a directed verdict based solely on oral

testimony because credibility determinations must be left for the trier of fact).      The

Commonwealth Court concluded that “‘because the purpose of the Nanty-Glo rule [is] to

reserve questions of credibility for the jury, it [has] no application to an administrative

proceeding in which the administrative law judge or administrative body serve[s] as the

factfinder.’” Id., quoting Snyder v. Dep’t of Envtl. Res., 588 A.2d 1001, 1004 (Pa. Cmwlth.

1991) (adopting the holding in Peoples Nat. Gas Co. v. Pa. PUC, 554 A.2d 585 (Pa.

Cmwlth. 1989)). The court nevertheless determined appellants were not “automatically

7 The Commissioner ruled appellants violated the Act’s prohibition on application fees
based on appellants’ own documents characterizing the $60-$70 fee as an “application”
fee. Adjudication and Order, 6/21/2018 at 27. Accordingly, the Commissioner imposed
a $5,000 fine for violations of Sections 310.74(b), 310.11(20), 310.11(6), and 310.11(7).
In fashioning her penalty, the Commissioner expressly noted Woodford’s dishonesty
about not paying referral fees reflected negatively on his worthiness of licensure. Id.

                                      [J-12-2020] - 8
entitled to summary judgment” because “[e]ven in the absence of counter-affidavits, the

moving party must still satisfy its burden of showing there are no genuine issues of

material fact.”   Id.   According to the panel, the Commissioner correctly determined

appellants failed to satisfy that burden because “Woodford’s credibility remained at issue”

and “could only be tested in an evidentiary hearing[.]” Id. at 904.

       Appellants also argued the Commissioner’s Order was inconsistent because she

“initially determined producers may charge fees in addition to commissions in

personal/consumer transactions, but then contradicted that finding as applied to

[appellants].” Id. The Commonwealth Court panel rejected this argument as meritless

because “the Commissioner did not . . . conclude that the Department may not construe

the Act to prohibit [non-commercial] fees.” Id. The panel opined the Commissioner

correctly deferred to the Department’s interpretation and expressly held “‘[c]ollecting

additional fees for personal insurance transactions, other than legitimate broker fees that

comply with [Section 310.71(b)], is prohibited by [Section 310.74(a)].’”      Id., quoting

Adjudication and Order, 6/21/2018 at 26; see also id. at 902 n.3 (when case involves

complex statutory scheme courts are wary to substitute their judgment for the expertise

of an agency; “[s]tatutory and regulatory interpretations of a regulatory agency are

accorded great deference”), citing Grimaud v. Pa. Ins. Dep’t, 995 A.2d 391 (Pa. Cmwlth.

2010). The panel further noted the Commissioner’s decision not to impose retroactive

penalties “was reasonable in addressing an issue of first impression, especially where the

evidence revealed confusion among producers and lack of express notice by the

Department of its position concerning fees permitted under the Act.” Id. at 904-05. The

panel recognized the penalties imposed were “consistent with [the Commissioner’s]

analysis and conclusions concerning the fees permitted and prohibited by the act.” Id. at

905.




                                      [J-12-2020] - 9
       The panel also rejected appellants’ claim the Commissioner erred in ordering them

to cease and desist from charging additional fees in personal insurance transactions

because the Commissioner actually held the Act permits those fees. Id. The panel opined

appellants “misconstrue[d] the Commissioner’s decision” because after concluding

Section 310.74(a) was ambiguous, she clearly deferred to the Department’s interpretation

that precludes appellants from charging “fee[s] in addition to [ ] commission[s]” in personal

insurance transactions. Id. The panel upheld the Commissioner’s cease and desist order

and concluded the decision not to impose retroactive penalties did not undermine the

ruling that collection of such fees in personal insurance transactions may not continue

going forward. Id.8

                                  II. The Present Appeal

       We granted appellants’ petition for allowance of appeal to consider the following

questions:

       (1) With respect to a question of statutory construction that the Insurance
           Commissioner and the Commonwealth Court readily acknowledge was
           a “matter of first impression”, did the Commonwealth Court Panel err
           when it afforded deference to the Insurance Department’s interpretation
           of an ambiguous statute that was penal in nature instead of strictly
           construing the statute against the Insurance Department, as required by
           Pennsylvania Law?

       (2) Does the Commonwealth Court Panel’s holding conflict with other
           intermediate appellate court opinions in holding that [appellants] were
           not entitled to summary judgment notwithstanding the fact that the
           Insurance Department failed to reply to [appellants’] motion for summary


8 The Commonwealth Court addressed three other arguments not relevant to this appeal.
See 201 A.3d at 906-07 (Commissioner’s finding of a violation of Section 310.74(b)
related to application fees was supported by substantial evidence); id. at 907 (affirming
Commissioner’s imposition of penalties relating to Sections 310.74(a) and 310.74(b) but
reversing imposition of penalties relating to Section 310.72(b)(2)); id. at 908-09
(Commissioner properly considered violations of Sections 310.11(7) (prohibiting
fraudulent, coercive or dishonest practices) and (20) (relating to general lack of fitness,
competency or reliability) in fashioning a penalty).

                                      [J-12-2020] - 10
          judgment and failed to submit evidence to contradict a sworn affidavit
          submitted by [appellants]?

Woodford v. Pa. Ins. Dep’t, 217 A.3d 192 (Pa. 2019) (per curiam). In considering whether

the Commonwealth Court erred, we are mindful that review of an administrative agency’s

adjudication and order “is limited to determining whether constitutional rights have been

violated, an error of law has occurred, rules of administrative procedure have been

violated, or the necessary findings of fact are not supported by substantial evidence.”

O’Rourke v. W.C.A.B. (Gartland), 125 A.3d 1184, 1188 (Pa. 2015), citing 2 Pa.C.S. §704.

We consider appellants’ second question first, to determine whether appellants were

entitled to summary judgment on procedural grounds at the agency level, before

proceeding to analyze the relevant statutes.

                                            A.

      Appellants argue the Commissioner erred when she denied summary judgment in

their favor after the Department failed to file a timely answer to their motion to dismiss.

Appellants claim that since the Department failed to oppose Woodford’s affidavit, which

was the only evidence presented and which contradicted entirely the Department’s factual

allegations, there were no material issues of fact remaining, especially one regarding

Woodford’s credibility. Appellants claim the Nanty-Glo rule, which ordinarily precludes

summary judgment based on affidavits alone, does not apply in agency proceedings like

this one. See, e.g., United Healthcare Benefits Tr. v. Ins. Comm’r of Pennsylvania, 620

A.2d 81 (Pa. Cmwlth. 1993) (summary judgment in administrative proceeding properly

granted where there was no dispute of material facts); Prop. Owners, Residents, and/or

Taxpayers of Pleasant Valley Sch. Dist. v. Dep’t of Cmty. Affairs, 552 A.2d 769 (Pa.

Cmwlth. 1989) (motion to dismiss properly granted where moving party’s uncontradicted

affidavit and non-moving party’s failure to respond left no issue of material fact).




                                     [J-12-2020] - 11
Appellants contend the Commonwealth Court should have granted judgment in their favor

because the Department failed to prove violations of the Act.

       The Department argues appellants’ reliance on United Healthcare and Pleasant

Valley is misplaced because neither involved a situation where an issue of material fact

remained or where credibility was at issue. Here, the Department asserts, appellants’

motion for summary judgment was based entirely upon factual averments contained in

Woodford’s affidavit. The Department contends both lower tribunals correctly determined

Woodford’s credibility was at issue, thus precluding summary judgment. Department’s

Brief at 26 (material facts that could not be supported by Woodford’s affidavit alone

included “whether the referral fees were conditioned on the actual sale of an insurance

contract[,]” “whether there were any discussions by the referring automobile salesperson

of the specific terms and conditions of the insurance contracts[,]” and “whether the

additional fees charged by [appellants] were related to the preparation or completion of

an insurance application”). The Department asserts the Commonwealth Court correctly

recognized an evidentiary hearing was required because “‘[e]ven in the absence of

counter-affidavits, the moving party must still satisfy its burden of showing that there are

no genuine issues of material fact’” and any doubts must be resolved in favor of the non-

moving party. Id. at 27, quoting Woodford, 217 A.3d at 903. Finally, the Department

emphasizes that even if the Nanty-Glo principle does not apply to the agency proceeding,

the fact-finder need not blindly accept an uncontradicted affidavit when credibility is at

issue and where the movant failed to carry the burden of proving a genuine issue of

material fact does not exist.

       In Nanty-Glo, the trial court entered a directed verdict in favor of the plaintiff based

on the oral testimony of two witnesses. 163 A. at 524. The defendant had not presented

any evidence contradicting the witnesses’ testimony, but nevertheless argued on appeal




                                      [J-12-2020] - 12
a directed verdict was impermissible because their credibility must be left to the jury. Id.

This Court agreed a directed verdict was improper under the circumstances:

       However clear and indisputable may be the proof when it depends upon
       oral testimony, it is nevertheless the province of the jury to decide, under
       instructions from the court, as to the law applicable to the facts, and subject
       to the salutary power of the court to award a new trial if they should deem
       the verdict contrary to the weight of the evidence. This rule is firmly
       established. The credibility of these witnesses, without whose testimony
       plaintiff could not have recovered, was for the jury[.]

Id. (internal citations and quotations omitted). The Nanty-Glo rule is thus premised on the

notion that credibility determinations must be left to the finder of fact. See Bailets v.

Pennsylvania Turnpike Comm’n, 123 A.3d 300, 304 (Pa. 2015); Penn Ctr. House, Inc. v.

Hoffman, 553 A.2d 900 (Pa. 1989); J. Palmer Lockhard, Summary Judgment in

Pennsylvania: Time for Another Look At Credibility Issues, 35 DUQ. L. REV. 625, 629

(1997) (“The Nanty-Glo rule is apparently bottomed on two beliefs[,] . . . [t]he first belief

is that the determination of whether a witness is credible is a matter properly left to the

finder of fact” and “[t]he second belief is the belief in the efficacy of cross-examination as

a means of attacking the credibility of a witness.”).

       We have “consistently adhered to the Nanty-Glo rule” since 1932, Curran v.

Philadelphia Newspapers, Inc., 439 A.2d 652, 662 (Pa. 1981), and we have also applied

the rule to summary judgment motions based exclusively on oral testimony.                See

Bremmer v. Protected Home Mut. Life Ins. Co., 260 A.2d 785, 786-87 (Pa. 1970)

(summary judgment not appropriate where the only evidence in support of summary

judgment was oral deposition testimony of two witnesses). This common law rule is also

referenced in our Rules of Civil Procedure. See Pa.R.C.P. 1035.2 Note (“Oral testimony

alone, either through testimonial affidavits or depositions, of the moving party or the

moving party’s witnesses, even if uncontradicted, is generally insufficient to establish the

absence of a genuine issue of material fact.”), citing Nanty-Glo, supra, and Penn Ctr.,



                                      [J-12-2020] - 13
supra; Pa.R.C.P. 1035.3(a)(1) Note (“If the moving party has supported the motion with

oral testimony only, the response may raise the defense that there is a genuine issue of

material fact because the cause of action is dependent upon the credibility and demeanor

of the witnesses who will testify at trial.”), citing Nanty-Glo, supra, and Penn Ctr., supra.

         Here, the Commissioner applied Nanty-Glo to deny summary judgment in favor of

appellants because they relied solely on Woodford’s affidavit and his credibility was at

issue.    See Order, 7/31/2017 at 11.      Although the Commonwealth Court ultimately

affirmed the Commissioner’s decision in relevant part, the panel declined to apply Nanty-

Glo because it concluded the rule does not apply in administrative proceedings.

Woodford, 201 A.3d at 903. The panel relied in part on Peoples Nat. Gas Co., which held

“Nanty-Glo has no application [to] . . . an administrative proceeding wherein the ALJ

serves as the fact finder.”     554 A.2d at 589.      The panel in Peoples provided no

authoritative support for this holding, and in fact, that decision arose in the context of

stipulated facts. See id. (subsequent to the court granting summary judgment, the parties

held an evidentiary hearing and stipulated to facts which, according to the court,

“establish[ed] the truth of [affiant]’s averments”); see also id. (“the testimony elicited

during cross-examination of [the affiant] verifies the accuracy of the statements in the

affidavit”).

         In any event, we cannot agree with the Commonwealth Court’s conclusion that the

Nanty-Glo rule has no place in the agency context, particularly in a case like this one

where issues of material fact are purportedly resolved by untested statements in the

moving party’s affidavit; that the Insurance Commissioner was the factfinder in the

present scenario does not mean an evidentiary hearing is precluded if there are questions

of material fact at issue. Our focus should be trained instead on the purpose of summary

judgment. See Penn Ctr., 553 A.2d at 902 (“The function of the summary judgment




                                      [J-12-2020] - 14
proceedings is to avoid a useless trial but is not, and cannot, be used to provide for trial

by affidavits or trial by depositions.”) (internal quotations and citation omitted). To that

end, we recognize a motion for summary judgment is proper “only in those cases where

the record clearly demonstrates that there is no genuine issue of material fact and that

the moving party is entitled to judgment as a matter of law.” Summers v. Certainteed

Corp., 997 A.2d 1152, 1159 (Pa. 2010) (internal quotations and citation omitted); see also

Penn Ctr., 553 A.2d at 903 (a court “must examine the whole record, including the

pleadings, any depositions, any answers to interrogatories, admissions of record, if any,

and any affidavits filed by the parties”). When an issue of fact remains, the matter

proceeds to trial, or in this case, to an evidentiary hearing and adjudication before the

Commissioner.     And we have long held a witness’s credibility is “not [a] proper

consideration[ ] at summary judgment; rather, such [a] determination[ ] reside[s] in the

sole province of the trier of fact[.]” Summers, 997 A.2d at 1161.

       Here, Woodford’s affidavit was the lone evidentiary support for appellants’ own

motion for summary judgment. The affidavit directly refuted the Department’s position

appellants violated Sections 310.72(b)(2) and Section 310.74(b) by including material

statements of fact pertaining to the challenged fees. See Affidavit of Michael William

Woodford, 12/2/2016 at ¶¶8-10 (Appellants “pay[ ] referral fee[s] whether or not a sale is

completed”); id. ¶15 (broker’s fee is unrelated to the “preparation or completion of any

application for auto insurance”). Under such circumstances, we find no error in the

Commissioner’s decision to proceed to a hearing before entering her order and

adjudication.9 Moreover, notwithstanding its broad (and unnecessary) declaration that

9 We recognize Woodford’s affidavit was uncontradicted because the Department failed
to timely respond to appellants’ motion to dismiss, which was ultimately treated as a
motion for summary judgment. To the extent appellants take the position they were
entitled to summary judgment on this basis, we note the Department was not required to
respond at all. See Pa.R.C.P. 1035.3(d) (“[s]ummary judgment may be entered against



                                     [J-12-2020] - 15
Nanty-Glo is inapplicable in administrative proceedings, the panel below also correctly

recognized credibility questions precluded summary judgment in this case.             See

Woodford, 201 A.3d at 904 (“Because credibility could only be tested in an evidentiary

hearing, the Commissioner declined to grant summary judgment based solely on

Woodford’s affidavit. We agree with the Commissioner’s conclusion that genuine issues

of material fact precluded summary judgment[.]”). Woodford’s credibility was a material

issue in the case as was amply demonstrated by his own testimony before the

Commissioner. See N.T., 11/15/2017 at 488-89, 498-99 (Woodford lied about charging

referral fees because he did not want Fissell “to go kick down doors flashing his badge”).

                                           B.

      We proceed to consider whether the Commonwealth Court erred in upholding the

Commissioner’s determination that appellants violated Section 310.74(a) when they

charged their customers a “fee in addition to a commission” in non-commercial insurance

transactions. Apparently conceding the statute is ambiguous, appellants first argue the

panel should not have deferred to the Department’s interpretation of Section 310.74(a)

because the statute is penal and thus “must be strictly construed against, and without

deference to, the Insurance Department[.]” Appellant’s Brief at 19, citing 1 Pa.C.S.

§1928(b)(1) (penal provisions “shall be strictly construed”).      Appellants assert the

a party who does not respond”) (emphasis added). Appellants, as movants, had the
burden of proving they were entitled to judgment as a matter of law and that no issues of
material fact remained; the Commissioner could properly deny judgment in the absence
of such proof. See, e.g., Summers, 997 A.2d at 1159.

Additionally, appellants’ reliance on United Healthcare and Property Owners is unavailing.
In United Healthcare, the Commonwealth Court merely held that in the absence of issues
of material fact, summary judgment is proper and no evidentiary hearing is required under
administrative agency law. 620 A.2d at 83. In Property Owners, the Commonwealth
Court upheld the administrative body’s decision to grant a motion to dismiss supported
by three affidavits where the non-moving party failed to respond or refute the facts
contained in the affidavit, 552 A.2d at 772, but we are not bound by Commonwealth Court
decisions. See, e.g., Tincher v. Omega Flex, Inc., 104 A.3d 328, 394 (Pa. 2014).

                                    [J-12-2020] - 16
Commonwealth Court’s reliance on Grimaud for the proposition that courts should defer

to an agency’s interpretation of complex statutory schemes is misplaced in this context

because here, unlike Grimaud, the statute is penal. They emphasize that the penalties

for violations are severe, such as suspension or revocation of licensure. Id. at 20 n.9,

citing 40 P.S. §310.91(d) (upon violation of the Act the Department may deny, suspend,

refuse to renew or revoke a license, impose a penalty not exceeding $5,000 for each

violation, issue a cease and desist order, and/or impose other conditions as the

Commissioner deems appropriate).        Appellants claim the panel erred by not even

considering the rule of lenity which requires the statute be interpreted in their favor.10

According to appellants, any punishment for their alleged violations “cannot withstand

scrutiny[.]” Id. at 22.

       Initially, the Department asserts strict construction of Section 310.74(a) is not

required because the provision is not penal in nature. The Department relies on Snyder

Bros. for the proposition the Act’s penalties are merely a means to enforce the statute’s

remedial purpose, i.e., the protection of insurance consumers. Department’s Brief at 12,

citing Snyder Bros., 198 A.3d at 1075 n.21. Here, the Department asserts Section

310.74(a) is intended to protect consumers by limiting the kind of fees that may legally be

charged in personal insurance transactions. To the extent the rule of lenity is applicable

to the statutory construction analysis, the Department argues it would apply to

interpretation of the Act’s penalty provisions rather than the substantive prohibitions of



10 In support of this argument, appellants rely on the Commonwealth Court’s decision in
McGrath v. Bureau of Prof’l & Occupational Affairs, State Bd. of Nursing, 146 A.3d 310
(Pa. Cmwlth. 2016) (en banc), where the en banc panel opined a statute that suspends
or revokes licensure is penal in nature and must be strictly construed. Appellant’s Brief
at 20. Although we later affirmed the Commonwealth Court, we did not apply the rule of
lenity. See McGrath v. Bureau of Prof’l & Occupational Affairs, State Bd. of Nursing, 173
A.3d 656, 664 n.14 (Pa. 2017).



                                     [J-12-2020] - 17
Section 310.74. The Department further argues that, despite appellants’ contrary claims,

the Commonwealth Court did acknowledge the rule of lenity by affirming the

Commissioner’s decision not to penalize appellants’ past conduct due specifically to the

lack of clarity of the statute’s terms.11

       Next, the Department argues the Commissioner and Commonwealth Court

appropriately deferred to its interpretation that Section 310.74(a) authorizes “fee[s] in

addition to [ ] commission[s]” in commercial insurance transactions but not in personal

insurance transactions because it has expertise in enforcing and interpreting the Act’s

complex regulatory scheme. Id. at 16, citing 1 Pa.C.S. §1921(c)(8) (General Assembly’s

intent can be ascertained by considering administrative agency’s interpretation). The

Department claims a court should refrain from deferring to the agency’s interpretation only

where that interpretation is clearly erroneous or frustrates the General Assembly’s intent,

which is not the case here because the Department’s interpretation advances the

legislature’s objective of protecting “unsophisticated insurance consumers” from being

“subject to unfettered fees[.]” Id. at 17.

       Even if deference is unwarranted, the Department argues the rules of statutory

construction support its interpretation of Section 310.74(a) as permitting “fee[s] in addition

to [ ] commission[s]” only in commercial insurance transactions.           The Department

observes the General Assembly clearly omitted personal insurance transactions when it

used language allowing the fees in “commercial” transactions.             According to the

Department, an interpretation of Section 310.74(a) that allows additional fees in the

personal insurance context would violate the maxim expressio unius est exclusio alterius

— the express mention of one thing implies the exclusion of others — and would require

11Appellants claim the Department waived this argument because they previously agreed
that the statute was penal in nature. Appellants’ Reply Brief at 1. As we determine infra,
the penal/remedial nature of the statute ultimately is not dispositive.



                                        [J-12-2020] - 18
courts to insert words not contemplated by the legislature.12 The Department contends

appellants’ reading would lead to the absurd result of undermining the General

Assembly’s purpose of protecting ordinary consumers, who the Department views as less

savvy than commercial insurance customers, from unscrupulous insurance producers

and unfettered fees. The Department maintains its interpretation of Section 310.74(a) is

the only one that effectuates the intent of the General Assembly and elevates the public

interest over the private pecuniary interests of insurance producers. Id. at 23, citing 1

Pa.C.S. §1922(5) (General Assembly intends to favor public interest against private

interest). Finally, the Department observes its interpretation is in harmony with other

provisions in the Act that prohibit insurance producers from collecting multiple fees

without providing additional services. See id. at 24, citing 40 P.S. §310.71(b) (permitting

additional fees when an insurance producer is acting as a broker and does not receive a

commission) and 40 P.S. §310.74(b) (producers cannot collect application fees in addition

to commission).

      We begin our analysis by restating the pertinent statutory text. Section 310.74 of

the Act provides:
          (a) General Rule. --A licensee may charge a fee in addition to a
              commission to a person for the sale, solicitation or negotiation of a
              contract of insurance for commercial business. The fee charged by
              the licensee shall be disclosed in advance in writing to the person
              and shall be reasonable in relationship to the services provided.

          (b) Application Fee. --Notwithstanding other provisions of this section,
              no insurance producer shall charge a fee for the completion of an
              application for a contract of insurance.

12 Appellants claim the Department makes this specific argument for the first time on
appeal, suggesting it is waived. Appellants’ Reply Brief at 1 n.2. However, the
Department has consistently argued Section 310.74(a) explicitly permits additional fees
in commercial transactions and implicitly prohibits those fees in personal insurance
transactions. See Department’s Brief at Adjudication at 19 (“[Section] 310.74 expressly
allows [additional fees] to be charged only in connection with commercial insurance
transactions, and implicitly prohibits them in non-commercial transactions.”).

                                     [J-12-2020] - 19
40 P.S. §310.74. The Commissioner determined appellants violated this statute when

they charged a $60-$70 fee to their customers seeking personal motor vehicle insurance,

that is, non-commercial transactions. The Commissioner expressly held: “To the extent

that any portion of the fee is related to the completion of an application,” it violates Section

310.74(b). Adjudication and Order, 6/21/2018 at 27. Moreover, to the extent the fee

constituted something other than an “application fee,” the Commissioner acknowledged

it would violate subsection (a) due to the non-commercial nature of the subject

transactions. Id. at 26-27. The Commonwealth Court affirmed the Commissioner’s

reading of Section 310.74(a), and approved the penalties imposed on appellants, and we

now must determine whether this was error.13

       Our interpretation of Section 310.74(a) is guided by the Statutory Construction Act,

1 Pa.C.S. §§1501-1991. The polestar in our quest is to ascertain and effectuate the intent

of the General Assembly. 1 Pa.C.S. §1921(a). We necessarily begin with the language

of the statute which is “[t]he first and best indication of legislative intent.” Matter of Private

Sale of Prop. by Millcreek Twp. Sch. Dist., 185 A.3d 282, 290-91 (Pa. 2018). When the

plain language is clear and unambiguous we must not disregard it in pursuit of the law’s

spirit. 1 Pa.C.S. §1921(b). When the text of the statute is ambiguous, then — and only

then — do we advance beyond its plain language and look to other considerations to

discern the General Assembly’s intent. A.S. v. Pennsylvania State Police, 143 A.3d 896,

903 (Pa. 2016). Courts may resolve an ambiguity by considering the following factors:

1) the occasion and necessity for the statute; 2) the circumstances under which it was

enacted; 3) the mischief to be remedied; 4) the object to be attained; 5) the former law, if

any, including other statutes upon the same or similar subjects; 6) the consequences of

a particular interpretation; 7) the contemporaneous legislative history; and 8) legislative

13The present appeal does not challenge the decisions below relating to the prohibition
against application fees in Section 310.74(b).

                                        [J-12-2020] - 20
and administrative interpretations of such statute. 1 Pa.C.S. §1921(c). We are also

mindful that “the General Assembly does not intend a result that is absurd, impossible of

execution or unreasonable” and “the General Assembly intends to favor the public interest

as against any private interest.” 1 Pa.C.S. §1922(1), (5).

       As stated, Section 310.74(a) expressly allows licensed insurance producers —

such as appellants — to “charge a fee in addition to a commission to a person for the

sale, solicitation or negotiation of a contract of insurance for commercial business.” 40

P.S. §310.74(a). Although the statute explicitly refers to “commercial business,” it does

not specify whether these fees in addition to commission may be charged for non-

commercial transactions, which are at issue here, except that application fees are

expressly precluded in all circumstances under subsection (b). The Department asserts

that because Section 310.74(a) explicitly permits additional fees in commercial insurance

transactions, it implicitly prohibits those fees in personal insurance transactions.

Appellants contend subsection (a) permits additional fees in personal insurance

transactions because it does not explicitly prohibit them. See also Adjudication and

Order, 6/21/2018 at 18-19 (holding subsection (a) open to more than one reasonable

interpretation based on evidence Department was investigating other agencies for

charging a fee in addition to a commission in consumer transactions). In this sense,

subsection (a) is at least plausibly subject to multiple interpretations of its text. See, e.g.,

Trust Under Agreement of Taylor, 164 A.3d 1147, 1155-56 (Pa. 2017) (ambiguity exists

where there are at least two reasonable interpretations of relevant text).

       Guided by the aforementioned principles of statutory interpretation, including the

Statutory Construction Act, we are ultimately persuaded the lower tribunals did not err in

their finding appellants violated Section 310.74(a). First, we consider the purpose of the

Act generally. See 1 Pa.C.S. §1921(c)(1)-(4). Although the General Assembly did not




                                       [J-12-2020] - 21
expressly define the statute’s purpose, we note the Commissioner considers the Act to

have the dual purpose of protecting both buyers and sellers of insurance through a

comprehensive scheme that includes protections for insurance consumers as well as

clear guidelines for entities that sell insurance. See Adjudication and Order, 6/21/18 at

20.

       Next, we observe that, although Section 310.74(a) states “[a] licensee may charge

a fee in addition to a commission to a person for the sale, solicitation or negotiation of a

contract of insurance for commercial business[,]” 40 P.S. §310.74(a) (emphasis added),

it does not state similar fees may be charged in personal insurance transactions. The

determination such fees may thus not be charged in non-commercial transactions is

consistent with the maxim expressio unius est exclusio alterius, such that “the inclusion

of a specific matter in a statute implies the exclusion of other matters.” Thompson v.

Thompson, 223 A.3d 1272, 1277 (Pa. 2020) (internal citation and quotation omitted); see

also id. (“‘although one is admonished to listen attentively to what a statute says; one

must also listen attentively to what it does not say’”), quoting Kmonk-Sullivan v. State

Farm Mut. Auto. Ins. Co., 788 A.2d 955, 962 (Pa. 2001).

       We may also consider the potential consequences of the proffered interpretations,

1 Pa.C.S. §1921(c)(6), and in doing so we note the natural result of the Department’s

interpretation gives meaning to the General Assembly’s specific inclusion of “commercial

business,” while avoiding the improper insertion of words the legislature saw fit not to

include. Appellants, by contrast, would have us rewrite the statute to say licensees may

charge fees in addition to commissions for selling insurance for “commercial and

personal business,” and this we may not do. See Commonwealth v. Derhammer, 173

A.3d 723, 729 (Pa. 2017) (courts are not authorized to insert words into statutes).




                                     [J-12-2020] - 22
       A reading of Section 310.74(a) that prohibits additional fees in non-commercial

insurance transactions is further bolstered by its consistency with the apparent purpose

of the Act.   The General Assembly specifically allowed extra fees in “commercial

business” transactions in Section 310.74(a) and thus provides clear guidance to

insurance producers. And, the language of subsection (a) also reflects the apparent

legislative goal of protecting ordinary insurance consumers (as opposed to business

entities) from extra fees. The statutory scheme, when considered as a whole, recognizes

that licensed producers may receive commissions from the insurance carrier, see 40 P.S.

§310.72, and therefore need not receive additional fees from non-business customers.

Moreover, with respect to non-commercial insurance transactions, the Act does allow a

“broker fee,” but only if the producer complies with the procedures outlined in a completely

separate statute, and appellants do not claim they complied with those requirements,

despite occasionally referring to the $60-$70 fee as a “broker fee.”          See 40 P.S.

§310.71(b) (producer acting as a broker must execute a written agreement delineating

the services to be provided and disclosing fees paid to the producer by the consumer).

Again, viewing the statutory scheme as a whole, this broker fee is permitted in certain

circumstances where the producer represents the consumer without receiving a

commission from the insurance carrier.       In this context, Section 310.74(a) strikes a

balance consistent with the Act’s dual purpose by barring producers from double dipping

on fees and limiting the costs imposed on personal insurance consumers.

       Our reading is not undermined by appellants’ claim that Section 310.74(a) should

be construed in their favor and against the Department because it is a penal, rather than

a remedial, statute. First, we note Section 310.74 is aimed at describing the fees that

may (and may not) be charged by insurance producers, and is at least partly intended to

protect consumers from improper fees.        In addition, we recognize the penalties for




                                     [J-12-2020] - 23
violations of the Act are enabled by a separate statute. See, e.g., 40 P.S. §310.91(d)

(describing penalties to be imposed for violations). We thus agree with the Department

that the Act’s penalties provide the means to enforce one remedial purpose of Section

310.74, i.e., the protection of insurance consumers. See Snyder Bros., 198 A.3d at 1075

n.21 (“The penalty provisions [of the applicable statute] are imposed only if a [natural gas]

producer fails to pay the required [fee]. Inasmuch as the chief purpose of the [fee]

provisions of [the statute] is to help municipalities offset the adverse effects of the

production of natural gas . . . these provisions are remedial in nature. Because the

separate penalty provisions are merely the means by which these remedial measures are

enforced, strict construction of the [fee] provisions is not required.”). Accordingly, to the

extent the rule of lenity is applicable in a statutory construction analysis, it would apply to

an interpretation of the Act’s penalty provisions, rather than subsection (a) which is at

issue here.14

         As Justice Todd recognizes, “‘there is no impropriety in putting a literal construction

on a penal clause, and a liberal construction on a remedial clause in the same statute.’”

Concurring and Dissenting Op. at 5, quoting Verona v. Schenley Farms Co., 167 A. 317,

320 (Pa. 1933) (internal quotations omitted). But we must strictly construe only the penal

provisions in a statute. 1 Pa.C.S. §1928(b)(1). See Com., by Creamer v. Monumental

Props., Inc., 329 A.2d 812, 817 (Pa. 1974) (logically flawed to conclude entire statute is

penal if it contains penal provision).15        Our conclusion maintains this balance by



14 Appellant’s reliance on McGrath, supra, for the opposite proposition is misplaced. As
explained supra at footnote 10, we affirmed the Commonwealth Court in that case by
utilizing other tools of statutory construction, without applying the rule of lenity. McGrath,
173 A.3d at 664 n.14.
15   Along those lines, Justice Story, writing for the United States Supreme Court, noted:




                                        [J-12-2020] - 24
considering Section 310.74, a remedial provision, separately from Section 310.91, the

penal provision designed to enforce it. To the extent Justice Todd concludes Section

310.74 should be construed strictly because it “prohibit[s] or limit[s] particular insurance

sales practices[,]” Concurring and Dissenting Op. at 6, we emphasize that Section 310.74

shields consumers — both commercial and non-commercial — from improper fees, and

in this way is every bit as remedial as the statute at issue in Snyder Bros. But see id. at

6 n.2 (asserting section 310.74 “stands in marked contrast to the provisions at issue in

Snyder Brothers”).16

       Finally, we consider the Department’s own interpretation of Section 310.74(a),

which limits the authorized “fee in addition to a commission” to commercial business only.

It is clear the Commonwealth Court relied at least in part on the Department’s position.

See 1 Pa.C.S. §1921(8) (court may consider administrative interpretations of ambiguous

statute to discern its meaning); see also Woodford, 201 A.3d at 902 n.3 (“Statutory and

       In one sense, every law imposing a penalty or a forfeiture may be deemed
       a penal law; in another sense, such laws are deemed, and truly deserve to
       be called, remedial. The judge was therefore strictly accurate, when he
       stated that “It must not be understood that every law which imposes a
       penalty is, therefore, legally speaking, a penal law, that is, a law which is to
       be construed with great strictness in favor of the defendant. Laws enacted
       for the prevention of fraud, for the suppression of public wrong, or to effect
       a public good, are not in the strict sense, penal acts, although they may
       inflict a penalty for violating them.”

Taylor v. United States, 44 U.S. 197, 210 (1844).
16 Moreover, even without applying the rule of lenity, our canons of statutory construction
have brought us to an interpretation consistent with the General Assembly’s intent. Cf.
Yates v. United States, 574 U.S. 528, 547-48 (2015) (“Finally, if our recourse to traditional
tools of statutory construction leaves any doubt about the meaning of [the term at issue],
as [it] is used in [the statute], we would invoke” the rule of lenity.); McGrath, 173 A.3d at
666-68 (Wecht, J., concurring) (application of rule of lenity proper when “faced with a set
of statutory provisions that so stubbornly defy harmonization” and where one party’s
interpretation would have the Court add a word to the statute, while the other party would
have the Court remove a word).



                                      [J-12-2020] - 25
regulatory interpretations of a regulatory agency are accorded great deference.”). We

need not determine whether the agency’s interpretation is entitled to special deference,

however, because the foregoing textual analysis reveals the Department’s reading aligns

with our own conclusions regarding the statute’s meaning.        Cf. GE Energy Power

Conversion France SAS, Corp. v. Outokumpu Stainless Steel USA, LLC, __ U.S. __, 140

S.Ct. 1637, 1647 (2020) (“Our textual analysis aligns with the Executive’s interpretation

so there is no need to determine whether the Executive’s understanding is entitled to

‘weight’ or ‘deference.’”), citing Edelman v. Lynchburg Coll., 535 U.S. 106, 114-15, n.8

(2002) (“[T]here is no need to resolve deference issues when there is no need for

deference.”).17
                                    III. Conclusion
       Accordingly, we hold the lower tribunals did not err when they determined Section

310.74(a) of the Act did not authorize appellants to charge the $60-$70 non-refundable

fee to their customers seeking to purchase personal motor vehicle insurance. We

therefore affirm the Commonwealth Court’s decision upholding the Commissioner’s

Adjudication and Order.

Chief Justice Saylor and Justices Baer and Mundy join the opinion.

Justice Donohue files a concurring opinion.

Justice Wecht files a concurring opinion in which Justice Donohue joins.

Justice Todd files a concurring and dissenting opinion.




17As these precedents make clear, it is not necessary to engage the Commonwealth
Court’s discussion of agency deference, and so we have not improperly avoided what
Justice Donohue considers the “primary reason” we allowed appeal. Concurring Op.
(Donohue, J.) at 2. We simply decline to issue an advisory opinion on a non-dispositive
question.

                                    [J-12-2020] - 26